UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-2260


JOE FORD; FOY FORD,

                   Plaintiffs - Appellants,

             v.

GEORGETOWN COUNTY SCHOOL DISTRICT; SUPERINTENDANT
RANDALL DOZIER, in his official and individual capacity; ZELMA F. CARR, in
her official and individual capacity; PAT DELOEONE, in her official and
individual capacity; JIM DUMM, in his official and individual capacity; SARAH
F. ELLIOTT, in her official and individual capacity; SANDRA JOHNSON, in her
official and individual capacity; RICHARD KERR, in his official and individual
capacity; ARTHUR LANCE, in his official and individual capacity; ELERY
LITTLE, in his official and individual capacity; JOHNNIE WILSON, in his official
and individual capacity,

                   Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:17-cv-01884-DCN)


Submitted: April 18, 2019                                     Decided: April 29, 2019


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geraldine Sumter, FERGUSON CHAMBERS & SUMTER, P.A., Charlotte, North
Carolina, for Appellants. John M. Reagle, HALLIGAN MAHONEY WILLIAMS
SMITH FAWELY & REAGLE, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Joe Ford and Foy Ford appeal the district court’s order denying relief on their 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Ford v.

Georgetown Cty. Sch. Dist., No. 2:17-cv-01884-DCN (D.S.C. Sept. 28, 2018).          We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          3